Name: 2000/573/EC: Commission Decision of 11 September 2000 refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of 'originating products' with regard to rice of CN code 100630 (notified under document number C(2000) 2652)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  Europe;  international trade;  European Union law;  plant product
 Date Published: 2000-09-23

 Avis juridique important|32000D05732000/573/EC: Commission Decision of 11 September 2000 refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of 'originating products' with regard to rice of CN code 100630 (notified under document number C(2000) 2652) Official Journal L 240 , 23/09/2000 P. 0025 - 0025Commission Decisionof 11 September 2000refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of "originating products" with regard to rice of CN code 1006 30(notified under document number C(2000) 2652)(2000/573/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community(1), as amended at mid-term by Decision 97/803/EC(2), and in particular Article 30 of Annex II thereto,Whereas:(1) Article 30 of Annex II to the said Decision concerning the definition of the concept of "originating products" and methods of administrative cooperation provides that, under certain conditions, derogations from the rules of origin may be granted whenever the development of an existing industry or the establishment of a new one in a country or territory warrants it.(2) The United Kingdom has requested for the Turks and Caicos Islands a derogation from the rule of origin in Annex II for non-ACP rice processed and exported from the Turks and Caicos Islands for a period of five years, for 8950 tonnes per annum.(3) Article 6 of Annex II provides for ACP/OCT cumulation. The Turks and Caicos Islands have the possibility to purchase rice, originating in the ACP countries of the region. Therefore the application of the existing rules of origin does not affect the ability of their industry to export rice to the Community. As a result, the requested derogation is not duly justified within the meaning of Article 30(1) of Annex II, and more in particular with regard to Article 30(3) and the cumulation provisions referred to in Article 30(4),HAS ADOPTED THIS DECISION:Article 1The request submitted on 21 June 2000 by the Government of the United Kingdom on behalf of the Turks and Caicos Islands for a derogation from the definition of the concept of "originating products" with regard to its production of rice of CN code 1006 30, is hereby rejected.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 September 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 329, 29.11.1997, p. 50.